Citation Nr: 1144490	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a Prisoner of War (POW).

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Legal entitlement to an additional allowance based on aid and attendance or being housebound.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for the purpose of accrued benefits.

6.  Entitlement to a compensable evaluation for malaria, for the purpose of accrued benefits.



REPRESENTATION

Appellant represented by:	Rex Salas Galang, One Time Representative


WITNESS AT HEARING ON APPEAL

Appellant's Daughter


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army from December 1941 to April 1942, the Regular Philippine Army from March 1945 to March 1946, and service in the Philippine Scouts from June 1946 to April 1949.  The Veteran died in July 2008.  The appellant is the Veteran's widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision and a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The United States Service Department has certified that the Veteran had beleaguered service from December 1941 to April 1942; had alleged POW status, not supported, from April 1942 to May 1942; had no casualty status from April 1942 to February 1945, including from May 1942 to February 1945, when the Veteran was engaged in civilian pursuits and not military activities; had regular Philippines Army service from March 1945 to March 1946; and from June 1946 to April 1949, had active service as a Philippine Scout with an honorable discharge. 

2.  The Veteran's certified active service does not include status as a prisoner of war, and there is no reasonable basis to question the service department's finding that the Veteran was not a prisoner of war. 

3.  The Veteran died in July 2008 from sudden cardiac death secondary to fatal arrhythmia, coronary artery disease, recent; COPD was listed as an underlying cause.

4.  At the time of his death, the Veteran was service-connected for malaria, rated as noncompensable.  

5.  The evidence fails to establish a link between the cause of the Veteran's death and his service or service-connected malaria.

6.  The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.

7.  The appellant has no legal entitlement to dependency and indemnity compensation benefits.

8.  At the time of the Veteran's death, his claim for entitlement to service connection for COPD was pending; there was no demonstration by competent medical, or competent and credible lay, evidence of record at the time of the Veteran's death that he had COPD that was related to service.  

9.  At the time of the Veteran's death, his claim for entitlement to a compensable evaluation for malaria was pending; the evidence at the time of the Veteran's death did not establish that he had active malaria, confirmed by the presence of malaria parasites in blood smears or residuals of malaria.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not met.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).

3.  The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2011).  

4.  The appellant has no legal entitlement to dependency and indemnity compensation benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.  38 U.S.C.A. §§ 1311, 1315 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).

5.  Entitlement to service connection for COPD, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2011).

6.  Entitlement to a compensable evaluation for service-connected malaria, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the appellant's claims, letters dated in September 2008 and October 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490; Hupp, 21 Vet. App. at 352-53.  The October 2008 letter specifically discussed the condition for which the Veteran was service-connected in compliance with Hupp and provided a POW questionnaire.  

The September 2008 VCAA letter provided notice regarding the appellant's claims for entitlement to nonservice-connected death pension benefits and entitlement to an additional allowance based on aid and attendance or being housebound.  However, in a cases such as this, where the law, and not the evidence, is dispositive, the provisions of the VCAA are not for application.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service medical records from his period of active service are unavailable.  An April 1991 response from the National Personnel Records Center (NPRC) reflects that the records were destroyed in a 1973 fire.  Inasmuch as the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including requests to the NPRC and the appellant.  An Affidavit for Philippine Army Personnel, signed by the Veteran in May 1946, has been associated with the claims file.  The Board finds that the duty to assist is discharged.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Veteran's death certificate and a summary of his last hospitalization have been associated with the claims file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

Additionally, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  The outcome of the appellant's accrued benefits claims hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of same need have been provided to the appellant.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes a medical opinion is not needed in this case.  As discussed below, there is no competent and credible evidence of record indicating that the Veteran's cause of death may be associated with service or a service-connected disability.   Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Recognition as a Prisoner of War

The appellant contends that her husband was a former POW of the Japanese government during World War II, for the period from April 9, 1942, to May 9, 1942.  For VA benefits purposes, a prisoner of war is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force. 38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2011).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).

The claims file contains an Affidavit of Philippine Army Personnel signed by the Veteran in May 1946.  The affidavit reflects that the Veteran reported that he surrendered with his unit on April 2, 1942, and joined the death march from Abucay, Bataan, from April 10, 1942 to May 8, 1942.  The affidavit indicates he escaped being a POW on May 9, 1942.  He stated that he escaped at Bacolar, Pampanga.  

A Certification from the Armed Forces of the Philippines dated in July 1985 reflects that the Veteran was a POW from April 9, 1942, to May 18, 1942.  However a March 1983 record from the U.S. Army Reserve Components Personnel and Administration Center indicates that the Veteran had alleged POW status, not supported, from April 9, 1942, to May 9, 1942.  The report reflects that the appellant had verified beleaguered service from December 30, 1942 to April 8, 1942, no casualty status from April 9, 1942, to February 28, 1945, and regular Philippines Army Service from March 1, 1945, to March 23, 1946.  The record indicates that the appellant was engaged in civilian pursuits and not military activities from May 10, 1942, to February 28, 1945.  The Veteran did not have any recognized guerilla service.  

December 2008 and January 2009 letters from the National Personnel Records Center (NPRC) indicate that the appellant did not acquire POW status.  The letters noted that a claim was made with the War Claims Commission (WCC) and the WCC determined that the alleged period of confinement did not occur.  The NPRC abided by the decision.  

Records located in the claims file indicate that someone with the Veteran's name, may have been a Secret Agent of the Matsuyama Butai.  A July 1945 Counter Intelligence Corps letter indicates that someone with the Veteran's name was reported to be pro-Japanese.  As it is not clear whether the documents refer to the Veteran or someone else with the same name, they are not probative.  

If a claimant provides new relevant evidence concerning a Veteran's active service after the initial service department certification, the new evidence must be considered by the service department.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  In this case, the appellant has not submitted any additional information regarding the Veteran's claimed POW circumstances following December 2008.  A June 2009 statement from the appellant states that the Veteran was a POW in the death march from April 1942 to May 1942, but does not contain any new information in support of the POW claim.  A July 2008 certification from the Armed Forces of the Philippines, which indicates the Veteran was a POW from April 10, 1942, to May 8, 1942, is duplicative of the July 1985 certification previously of record.  At the April 2011 hearing, the appellant's daughter stated that the Veteran met another patient who was a former POW at the Veterans Memorial Hospital in September 2007, but she was unable to recall the patient's name.  (April 2011 Board Hearing Transcript (Tr.) at p. 48)  As the assertion that the Veteran had POW status was before the service department when it previously rejected the Veteran's claim of POW status, there is no new evidence to provide to the service department.

With respect to the appellant's contention that her husband should be recognized as a POW, as noted above, in December 2008 and January 2009, the NPRC stated that War Claims Commission determined that the alleged period of confinement did not occur.  The appellant has not submitted any affidavits or new evidence indicating that the Veteran was a POW.  Only service department records can establish if and when a person was serving on qualifying active service. 38 C.F.R. § 3.203; Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Where service department certification is required, the service department's decision on such matters is binding on the VA.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

There is no reasonable basis to question the service department's determination.  Although the Affidavit of Philippine Army Personnel signed by the Veteran in May 1946 indicates that he reported that he was a POW, the NPRC's December 2008 and January 2009 letters reflect that the POW status was not verified.  The appellant's statements and duplicative copies of the May 1946 Affidavit and Certification from the Armed Forces of the Philippines do not add anything to the record that could be used to question the service department's determination.  Accordingly, POW status cannot be conferred, and the appeal as to that issue is denied.  38 C.F.R. § 3.1(y).


III. Entitlement to Service Connection for the Cause of the Veteran's Death

Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

Analysis

As noted above, the Veteran had active service in the Philippine Commonwealth Army from December 1941 to April 1942, and the Regular Philippine Army from March 1945 to March 1946.  The Veteran's death certificate reflects that he died in July 2008.  The immediate cause of death is listed as sudden cardiac death secondary to fatal arrhythmia and coronary artery disease, recent.  The antecedent cause is listed as non-ST-segment elevation myocardial infarction (NSTEMI), inferior wall myocardial infarction, old, left atrial enlargement (LAE), negative inspiratory force (NIF) ACC/AHA stage B.  The underlying cause was chronic obstructive pulmonary disease (COPD), hospital-acquired pneumonia.     

A July 2008 private medical record from the Veterans Memorial Medical Center regarding the Veteran's last hospitalization reflects that the Veteran was admitted to the institution because of dyspnea.  The diagnoses were: sudden cardiac death secondary to fatal arrhythmia; coronary artery disease, recent NSTEMI, dilated cardiomyopathy with systolic LV dysfunction, aortic sclerosis, mild mitral regurgitation, mild tricuspid regurgitation, ACC ST C, EF = 31%; COPD in exacerbation, and hospital acquired pneumonia.  The record reflects that the Veteran was admitted to the hospital for dyspnea and had laboratory workup and diagnostic exams done.  He was initially managed as hospital-acquired pneumonia (HAP), COPD to rule out acute coronary syndromes (ACS).  He was given antibiotic and COPD maintenance medication and medication for coronary artery disease regimen.  The Veteran was also referred to cardio service for management of coronary artery disease, dilated cardiomyopathy.  Metabolic derangements were corrected and the Veteran was transfused with blood because of anemia.  On the twenty-sixth hospital day, the Veteran went on sudden cardiopulmonary (CP) arrest and a CP resuscitation was done.  The Veteran eventually expired a few minutes later.

At the time of the Veteran's death, the record reflects that he was service-connected for malaria, rated as noncompensable.  The appellant has contended that the Veteran's cause of death was related to his difficulty breathing.  See June 2009 statement.  At the April 2011 hearing, the appellant's representative stated that the Veteran's malaria and malnutrition while a POW could have aggravated his death.  (Tr. at p. 33)  

There is no medical evidence linking the Veteran's service-connected malaria to the cause of the Veteran's death.  The July 2008 private medical record documenting the Veteran's last hospitalization in July 2008 does not reflect that the Veteran was treated for malaria or any disabilities related to malaria.  Minor service-connected disabilities, particularly of a static nature or not involving a vital organ, are not held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c)(2).  The Veteran's service-connected malaria was rated as noncompensable, indicating it was a minor service-connected disability.  There is no medical evidence of record indicating the Veteran's cause of death was related to his service-connected malaria.  

The only evidence that supports the appellant's claim is her representative's assertion that the Veteran's service-connected malaria caused or contributed to his death.  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death, which is typically determined by a medical physician, is not the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the appellant or her representative has medical training or is competent to report on the cause of the Veteran's death.  Thus, the Board finds that the appellant's and her representative's statements do not establish the required evidence needed, that is, a nexus between the Veteran's service-connected disability and his death.  

There is no evidence, other than the appellant's statements, demonstrating that the Veteran's service-connected malaria was a contributory cause of death.  The lack of evidence weighs against the appellant's claim that the Veteran's service-connected disability was a contributory cause of death.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Additionally, the Board notes that the Veteran's service-connected malaria did not affect a vital organ.  See 38 C.F.R. § 3.312(c)(2).  Consequently, the Board finds that the Veteran's service-connected malaria was not a principal or contributory cause of death.

The Board must now address whether the Veteran's cause of death was incurred in or aggravated by service, such that service connection would be warranted for the cause of death.  As discussed above, the Veteran's service treatment records are unavailable.  In the May 1946 Affidavit for Philippine Army Personnel, the Veteran reported that when he arrived home after his unit surrendered to the Japanese, he was sick with malaria.  The affidavit indicates the appellant did not receive any wounds or incur any illnesses.  There are no medical records from within one year of the Veteran's service and there is no evidence that the Veteran had cardiac or respiratory problems within one year of service.  

There is no evidence that the Veteran's cardiac death secondary to a fatal arrhythmia and coronary artery disease, the antecedent cause of NSTEMI or the underlying cause of COPD, hospital-acquired pneumonia, are related to the Veteran's service.  The appellant's representative asserted that the Veteran had malnutrition in service which led to his death.  However, as a lay person discussed above, the cause of death, which is typically determined by a medical physician, is not the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the appellant or her representative has medical training or is competent to report on the cause of the Veteran's death.  Consequently, the Board does not find the appellant's representative's assertion to be probative.

In sum, a preponderance of the evidence of record is against a finding that the Veteran's cause of death was related to active service or his service-connected malaria.  The Veteran's death certificate and record of his last hospitalization do not indicate that the Veteran's cause of death was related to service or his service-connected malaria.  Although sympathetic to the appellant's claim, the Board concludes that the Veteran's service and service-connected disability did not cause or contribute to his death.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

IV. Nonservice-Connected Death Pension Benefits

Legal Criteria

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  

The term 'Veteran of any war' means any Veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  'Active military, naval, and air service' includes active duty.  In turn, 'active duty' is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6.  'The Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service department certified recognized guerrilla service, as well as unrecognized guerrilla service under a recognized commissioned officer if the present was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army, prior to July 1, 1946, is included for VA compensation benefits, but not for VA nonservice-connected death pension benefits.  38 C.F.R. § 3.40(b),(c), (d).  

38 C.F.R. § 3.203, provides that, for the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. However, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether the claimant has qualifying service under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Analysis

The appellant asserts that she is entitled to death pension benefits based on her late husband's service during World War II.  The Veteran had active service in the Philippine Commonwealth Army from December 1941 to April 1942, the Regular Philippine Army from March 1945 to March 1946, and service in the Philippine Scouts from June 1946 to April 1949.  As discussed above, people with service in the Philippine Commonwealth Army, United States Armed Forces, Far East, including recognized guerrilla service, or service with the Special Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to death pension benefits.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b),(c), (d).  Therefore, the Board finds that the appellant is not eligible for the requested benefit.  The Veteran's type of service is not one that can qualify a claimant for certain VA benefits, such as nonservice-connected death pension.

This is a case where the law is dispositive.  Basic eligibility for VA nonservice-connected death pension benefits is precluded based on the Veteran's service. Therefore, the Board must deny the appeal.  As the disposition of this claim is based on the law, and not the fact of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).  

V.  Aid and Attendance

 The appellant seeks entitlement to additional dependency and indemnity compensation benefits.  In pertinent part, it is contended that the appellant's various physical and mental disabilities have caused her to become housebound, or, in the alternative, to require the regular aid and attendance of another person.  In her August 2008 claim, the appellant stated that she suffered from forgetfulness and needed a nursing assistant to look after her.  

In that regard, the term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2011).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2002).

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 'Bedridden' will be a proper basis for the determination.

Additional benefits based on housebound status are warranted where the surviving spouse is permanently housebound by reason of disability.  The 'permanently housebound' requirement is met when the surviving spouse is substantially confined to her home (or ward or clinical areas, if institutionalized), or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 U.S.C.A. § 1311(d) (West 2002).

As discussed above, the Board finds that service connection is not warranted for the cause of the Veteran's death.  Additionally, the Board finds that entitlement to death pension benefits is not warranted.  Inasmuch as the appellant's claims for service connection for the cause of the Veteran's death and entitlement to death pension benefits have been denied, she has no basic entitlement to dependency and indemnity compensation benefits.  Absent such basic entitlement, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person, or on account of being housebound.  While the appellant may, in fact, be in need of such assistance, the Board is unable to address the merits of her current claim.  Rather, in a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim is denied.

VI.  Accrued Benefits Claims

General Legal Criteria

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).

Although a Veteran's claims terminate with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claims by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2011).  

The Veteran filed claims for entitlement to service connection for COPD and entitlement to a compensable evaluation for service-connected malaria in October 2007.  The Veteran was sent a VCAA notice letter regarding the claims in November 2007, but the claims were not adjudicated prior to his death in July 2008.  In August 2008, the appellant's representative filed claims for entitlement to service connection for COPD and entitlement to a compensable evaluation for service-connected malaria for accrued benefits purposes.


Entitlement to Service Connection for COPD

Legal Criteria- Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

An October 2007 Veterans Memorial Medical Center record reflects that the appellant had COPD.  Consequently, the Veteran had COPD during the period on appeal, satisfying the first element of service connection.  

For service connection to be granted, there must be evidence of a nexus between the Veteran's COPD and service.  As noted above, the appellant's service treatment records are unavailable.  The Affidavit for Philippine Army Personnel, signed by the Veteran in May 1946, reflects that he reported being sick with malaria.  The Affidavit reflects that the Veteran did not have any wounds or illnesses incurred from December 8, 1941 to the return of military control.  The Veteran is separately service-connected for malaria.  There is no indication that the Veteran had COPD in service and he did not assert that he had COPD in service.  In his October 2007 claim, the Veteran indicated that his COPD disability began in 1996 and September 29, 2007, nearly fifty years following his discharge from service.

In the October 2007 claim, the Veteran also stated that his disability started when he got malaria when he joined the death march in April 1942.  It is not clear whether the Veteran was asserting that his COPD was related to the malaria he had in service.  At the April 2011 Board hearing, the appellant's representative stated that Veteran's exposure to gunpowder smoke during the war caused COPD.  (Tr. at p. 41)  At the hearing, the appellant's daughter stated that when she was young, she remembers that the Veteran coughed and was ill.  Although a lay person may be competent to report the etiology of a disability, COPD, which is typically confirmed by medical testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no evidence that the Veteran, the appellant's representative or the appellant's daughter had any medical training.  Thus, the Board finds that the Veteran was not competent to report that his COPD was related to the malaria he had in service.  Similarly, the Board finds that the appellant's representative is not competent to establish that the Veteran's COPD was related to his exposure to gunpowder in service.  The appellant's daughter is also not competent to report that the Veteran's symptoms of coughing when she was young were related to COPD.  Consequently, the Board finds that the statements are not probative.  There is no competent and credible evidence of record indicating that the Veteran's COPD was related to service.  

Service connection may be established upon a showing of continuity of symptoms from service.  As noted above, in his October 2007 claim, the Veteran indicated that his COPD began in 1996 or September 2007.  The Veteran did not assert that he had symptoms of COPD from service.  Consequently, service connection may not be granted on that basis.

In sum, the Board finds that a preponderance of the evidence is against the claim for service connection for COPD for accrued benefits purposes.  There was no evidence of record at the time of the Veteran's death indicating that the Veteran had COPD in service or within one year of service.  The Veteran did not contend that he had symptoms of COPD since service.  Further, there is no evidence of a nexus between the Veteran's COPD and his service or service-connected malaria.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a Compensable Evaluation for Malaria

Legal Criteria - Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's malaria was evaluated as noncompensable under 38 C.F.R. § 4.88a, Diagnostic Code 6304.  Diagnostic Code 6304 provides for a 100 percent evaluation for malaria as an active disease.  The Diagnostic Code notes that the diagnosis of malaria depends on the identification of the malaria parasites in blood smears.  If the Veteran served in an endemic area and presented signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malaria parasites in blood smears.  Residuals such as liver or spleen damage are rated under the appropriate system.  

The Veteran's claim for an increased evaluation was received on October 10, 2007.  As such, the rating period on appeal is from October 9, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

Analysis

In his October 2007 claim, the Veteran stated that he had malaria in service and since that time he had not been well.  However, the evidence in the claims file does not indicate that the Veteran had active malaria, confirmed by the presence of malaria parasites in blood smears, during the period on appeal.  The October 2007 Veterans Memorial Medical Center reflects that the Veteran had diagnoses of COPD, community-acquired pneumonia, and functional constipation.  

At the April 2011 hearing, the appellant's daughter stated that when the Veteran was confined prior to his death he had shaking and a bad fever.  She believed that it was a symptom of malaria.  (Tr. at p. 58)  As a lay person, the appellant's daughter may report symptoms capable of lay observation such as shaking.  However, she is not competent to report that the symptoms were due to the Veteran's service-connected malaria.  Thus, the Board finds that the appellant's daughter's statement is not probative.    

Based on the evidence of record, the Board finds that the Veteran was not entitled to a compensable evaluation for malaria during the period on appeal.  There was no evidence of record at the time of the Veteran's death indicating that the Veteran had active malaria, confirmed by the presence of malaria parasites in blood smears, during the period on appeal.  Additionally, there is no evidence the Veteran had any residuals of malaria.  The evidence reflects that the Veteran had several medical conditions during the period on appeal, including COPD and community-acquired pneumonia, but there is no indication that any of the conditions were related to his service-connected malaria.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected malaria is inadequate.  A comparison between the level of severity and symptomatology of the appellant's malaria with the established criteria found in the rating schedule shows that the rating criteria reasonably described the Veteran's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the Veteran was unemployable as a result of his malaria during the period on appeal.

In sum, the Board finds that the evidence is against a finding that entitlement to a compensable evaluation for service-connected malaria is warranted for accrued benefits purposes.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to recognition as a POW is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Legal entitlement to an additional allowance based on aid and attendance or being housebound is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for the purpose of accrued benefits is denied.

Entitlement to a compensable evaluation for malaria, for the purpose of accrued benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


